Citation Nr: 0813078	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome (also shown as 
right knee strain).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome (also shown as 
right knee strain).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from June 2002 to November 
2002 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Milwaukee, Wisconsin, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for right and left knee strains and assigned separate 10 
percent disability evaluations, effective May 19, 2004.  


FINDINGS OF FACT

1.  Since the effective date of service connection flexion of 
the right and left knees has been limited to no less than 130 
degrees and extension has not been limited, even when 
considering functional factors.

2.  Subluxation or lateral instability has not been 
demonstrated at any time.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral syndrome have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral syndrome have not been met at 
any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

The veteran was afforded necessary VA examinations.  Based 
upon the foregoing, no further action is necessary to assist 
the veteran in substantiating the claim.

Right and Left Knee

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

The veteran requested service connection for right and left 
knee conditions in May 2004.  

VA outpatient treatment records received in conjunction with 
the claim reveal that at the time of a June 2004 visit, the 
veteran was noted to be experiencing bilateral knee pain.  At 
times she felt as if she could not walk down stairs.  The 
pain could last a few minutes to a few hours.  She denied any 
swelling or redness.  Physical examination revealed full 
range of motion for the knees.  The veteran denied any pain 
and Lachman's and Drawer testing were negative.  A diagnosis 
of bilateral knee pain was rendered.  

At the time of a July 2004 visit, the veteran reported having 
bilateral knee pain.  Physical examination revealed full 
flexion and extension.  The veteran noted that the pain and 
frequency of the pain was less intense.  Tenderness was 
present along the left and right medial and lateral joint 
lines and the right distal femur.  The ligaments were intact 
bilaterally and the menisci were also intact.  Patellar 
compression was negative and patellar mobility was fine.  It 
was the examiner's assessment that the veteran had an unknown 
cause of bilateral knee pain.  

At a July 2004, visit, the veteran indicated that her knees 
were popping a lot more.  She felt more pain at the superior 
and lateral knee.  Ice made the pain feel better.  The pain 
was not constant.  The veteran rated the pain in her right 
knee as 1-2 out of 10.

At the time of an August 2004 Persian Gulf War registry 
examination, the veteran reported having pain in the patella 
area of the knees, which was described as dull with 
occasional sharp jabs.  This occurred daily with some 
radiation to the thigh.  The pain was 0/10 with awakening and 
6/10 by the afternoon.  The pain was directly related to the 
degree of weight-bearing activity.  The pain was greater in 
the left knee than the right.  There was no stiffness but the 
knees would swell with weightbearing.  There was no warmth or 
redness and the veteran used ice for the swelling.  The knees 
would become stiff when sitting through a movie.  There was 
no pain with kneeling, and the veteran wore no braces.  

Examination revealed no joint swelling or limitation of 
motion.  The veteran had a strong steady gait and used no 
assistive devices.  She was able to walk on her toes and 
heels and could squat and duck walk.  Knee pain was reported 
but there was no grimace.  The veteran had mild crepitus of 
both knees.  Valgus/varus, drawer, and McMurray's were all 
negative.  The veteran complained of pain only with palpation 
around the patella but no with direct pressure to the 
patella.  A diagnosis of knee pain as likely as not related 
to chronic strain while carrying extra equipment while 
deployed was rendered.  

In August 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran denied having any 
problems with her musculoskeletal system.  While deployed, 
she experienced pain in both knees.

She described her knee pain as a dull ache with occasional 
sharp pain.  The pain occurred daily and varied in degree.  
She had no pain in the morning when awaking.  The pain 
normally began in the afternoon and she rated it as a 6 on a 
scale of 0 to 10.  At bedtime, the pain was 0 as a result of 
less weight bearing.  She noted taking Endolac in the morning 
and evening, which she felt helped to control the pain.  She 
believed the pain was directly related to the degree of 
weight-bearing activity.  The veteran noted having increased 
pain after shopping at the mall for 8 hours.  She also 
reported having swelling which occurred with weight-bearing 
of greater than 20 to 30 minutes or when walking 3/4 of a mile.  
There was no warmth or redness associated with this.  The 
veteran noted stiffness with sitting for a long period (about 
the length of a movie) but denied early morning stiffness.  
There was no increased pain with being seated for two hours.  
There was peculiar pain with kneeling.  The veteran did not 
have an assistive device and there were no braces for the 
knees.  She noted having left greater than right knee pain.  
The veteran was attending physical therapy weekly for 
strengthening exercises and had a home exercise program she 
performed two times per week.  She was unable to run because 
of increased knee pain and felt an associated weakness with 
the increased knee pain.  She stated that she could walk 30 
minutes without pain.  

X-rays performed on both knees on June 30, 2004, revealed no 
significant degenerative changes.  There were no fractures or 
lytic or blastic lesions or any bony abnormalities.

There was normal mineralization without joint effusion and 
there was no soft tissue abnormality.  The weight-bearing 
views were unremarkable.  The veteran was independent with 
her activities of daily living.  She drove to the 
examination.  She avoided increased activity as she feared 
pain and stated that her therapist had told her not to do 
anything else.

Physical examination revealed that the veteran's gait was 
strong and steady without the use of assistive devices.  She 
wore no braces.  Posture was erect.  The veteran was able to 
walk on her heels and toes.  She was also able to squat and 
do a few steps of duck walk.  Although the veteran complained 
of knee pain, there was no facial grimace and no hesitation 
in assuming the squatting position.  

On passive motion, very minimal crepitus was appreciated for 
each knee.  Extension was to zero degrees and flexion was to 
130 degrees without complaint of pain or grimace.  Varus and 
valgus stress, direct pressure to the patella, and McMurray's 
were all negative.  

The veteran only complained of pain without grimace with 
pressure to the periphery of the patella, bilaterally.  There 
was no warmth, redness, or deformity.  There was also no 
swelling or effusion of either knee.  Strength of both lower 
extremities against resistance was 5/5. 

A diagnosis of bilateral knee pain as likely as not related 
to chronic strain while on active duty when required to carry 
an additional 40 pounds of equipment was rendered.  

In her August 2004 notice of disagreement, the veteran stated 
that she could not run to the full extent that she used to 
and she could not sit for long periods of time or her knees 
would lock up and cause pain.  She further reported that if 
she walked for long periods of time her knees would swell up 
and she would have pain.  

Additional VA outpatient treatment records reveal that at the 
time of a September 2004 visit, the veteran reported having 
difficulties squatting and going up stairs.  She felt a 
weakness, but denied that the knees buckled.  The veteran 
wore her braces when walking for longer periods of time.  

At a May 2005 visit, the veteran reported that she continued 
to experience bilateral knee pain.  She had pain all the 
time, which increased with activity.  She denied that her 
knees gave out or caught but stated that she felt they were 
not stable.  Examination of the lower extremities revealed no 
edema and no tenderness to palpation.  Drawer and Lachman 
testing were negative.  A diagnosis of knee pain was 
rendered.  

In her December 2005 substantive appeal, the veteran reported 
that she had been recommended to be "chaptered out" of the 
reserves as a result of being unable to perform her duties as 
a military member.  She noted that she had ben diagnosed as 
having patellofemoral syndrome and had been given braces at 
physical therapy to help with the stability of the knees.  

The veteran forwarded a copy of the medical board evaluation 
performed in August 2005.  The medical board noted that an 
orthopedic examination had revealed full range of active 
motion of both knees.  There was no evidence of instability 
of either knee.  Crepitus was noted to be present throughout 
range of motion.  Inflammation and effusion were not present.  
There was positive bilateral patellofemoral tenderness, with 
otherwise mild diffuse poorly localized tenderness.  Physical 
examination was noted to be otherwise unremarkable.  X-rays 
of both knees were normal.  A diagnosis of bilateral 
patellofemoral syndrome was rendered.  

The veteran was found to be unable to fulfill her duties as a 
soldier as she was unable to pass any aerobic event, unable 
to march, unable to carry required equipment and participate 
in military activities, and was not deployable.  She was 
noted to have cooperated fully with all aspects of treatment 
but remained significantly impaired.  

The veteran was afforded an additional VA examination in 
February 2006.  The examiner noted that the pain was located 
at the medial and lateral part of the knee as well as behind 
the knee cap.  It was a dull aching pain with occasional 
sharp pain at the medial and lateral side of the knee.  Right 
and left were equal.  Going up stairs, sitting Indian style, 
and sitting for more than 30 minutes, aggravated the pain to 
an 8 or 9 out of 10.  Icing improved the pain to 2 to 4 out 
of 10.  

If she sat and ate for more than an hour, the veteran started 
to have knee pain.  Otherwise, she had no problems with her 
activities of daily living.  Walking was sometimes painful 
after 30 minutes.  Stairs were painful, especially going up, 
and were limited to two flights.  The stairs took time and 
the knees would lock.  The veteran used a handrail all the 
time.  She had no problems with vacuuming or dish washing.  
Kneeling when cleaning caused pain.  Laundry was sometimes 
painful if walking in the yard or up stairs.  The veteran did 
not cut the grass or shovel the snow.  Sitting tolerance was 
limited to thirty minutes due to knee pain.  Walking 
tolerance was 20 to 30 minutes due to knee pain.  The veteran 
was able to drive for thirty minutes before experiencing knee 
pain.  

Physical examination revealed a completely normal gait.  
Tandem gait was normal and toe gait was completely normal.  
Heel gait caused bilateral knee pain.  Trendelenburg was 
negative, bilaterally.  On standing, the knee was fully 
extended.  Knee valgus was 0 degrees, bilaterally.  

There was no heat or swelling in the knee.  There was no 
crepitus during motion.  There was also no painful arc during 
motion.  Knee range of motion was from 0 to 135 degrees, 
bilaterally.  There was no hyperextension.  Muscle strength 
was 5/5, bilaterally.  Examination of the patellofemoral 
joint revealed no effusion and no capsular thickening.  The 
facet joint had tenderness medially and laterally, 
bilaterally.  

Examination of the tibiofemoral joint revealed no lateral 
instability and no anterior/posterior drawer, bilaterally.  
There was slight tenderness at the medial joint space, 
bilaterally.  There was no tenderness at the lateral joint 
space.  Lachman and McMurray testing were negative.  The 
popliteal had slight tenderness, bilaterally.  There was no 
swelling.  

The examiner noted that X-rays taken in June 2004, May 2005, 
and August 2005 had revealed the knees to be within normal 
limits.  The examiner indicated that the examination 
confirmed the diagnosis of patellofemoral joint syndrome with 
no degenerative joint disease.  The examiner stated that 
based upon the examination and the previous X-rays; there was 
no evidence of degenerative joint disease.  

Analysis

The veteran has been shown to have extension to no less than 
0 degrees and flexion to no less than 130 degrees, with 135 
degrees of flexion being reported at the time of the most 
recent VA examination.  Examiners have found no additional 
limitation due to pain, weakness, fatigability or flare ups. 
38 C.F.R. §§ 4.40, 4.45.

The veteran has reported flare-ups, but these have not been 
clinically shown, and there have been no reports of 
additional limitation of motion during these flare-ups.  She 
has also reported significant symptomatology.  However, 
repeated examinations have not shown limitation of motion 
that would warrant a higher evaluation.

Because there is no limitation of extension, a separate 
evaluation is not warranted on that basis.  The veteran has 
consistently been shown to have some non-compensable 
limitation of flexion.  The current 10 percent rating 
compensates her for that disability.

As to DC 5257, the veteran has reported having instability 
and locking of her knees on several occasions.  She has also 
reported using a brace on both knees when walking long 
distances.  However, at the time of her August 2004 VA 
general medical examination, varus and valgus stress, direct 
pressure to the patella, and McMurray testing were all 
negative.  Moreover, at the time of the August 2004 Gulf War 
registry examination, valgus/varus, drawer, and McMurray 
tests were all negative.  Furthermore, at the August 2005 
medical board evaluation examination, there was no evidence 
of instability of either knee. 

 Finally, at the time of the February 2006 VA examination, 
examination of the tibiofemoral joint revealed no lateral 
instability and no anterior/posterior drawer, bilaterally, 
and Lachman and McMurray testing were negative.  The 
objective medical examinations have been unanimous in finding 
no instability or subluxation.  The Board is giving more 
probative value to the objective medical findings made by the 
medical professionals at the time of their evaluations. Thus, 
a compensable disability evaluation would not be warranted 
under DC 5257 for either knee at any time.

Therefore, the preponderance of the evidence is against 
higher schedular evaluations for left or right knee 
patellofemoral syndrome at any time since the effective date 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.7, 4.21.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  

The service-connected knee disorders have resulted in no 
periods of hospitalization.  There is no evidence that the 
left or right knee disorders markedly interfere with 
employment.  The veteran is attending college.  In the 
absence of such exceptional factors, the Board finds that 
referral for consideration of an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for left knee 
patellofemoral syndrome (also shown as left knee strain) at 
any time is denied.  

An evaluation in excess of 10 percent for right knee 
patellofemoral syndrome (also shown as right knee strain) at 
any time is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


